DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-27 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) filed May 8, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the international search report noted in the IDS has been filed.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-14, 15-19, 20-23, 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,592,242 (Kempas).
Regarding claim 1, Kempas discloses a flexure unit (64) operable for use with a flexure spring mass body (10; see Figures 3-5), the flexure unit comprising:
a body (64) having an outer surface:
a first slot (66/84) formed in the flexure body through the outer surface, the first slot comprising a first slot portion (66) and a second slot portion (84) extending in different directions:
a second slot (68/88) formed in the flexure body opposite the first slot through the outer surface, the second slot comprising a first slot portion (68) and a second slot portion (88) extending in different directions,
wherein the first and second slots, at least in part, define first (98) and second (100) flexures that facilitate flex of the flexure unit in a first rotational degree of freedom (see column 3, line 67, through column 4, line 22).
Regarding claim 2, Kempas discloses the first slot (66/84) and the second slot (68/88) are formed substantially identical to each other, and are formed radially around opposing sides of the body (see Figures 3-5).
Regarding claim 3, Kempas discloses the first (98) and second flexures (100) each comprise a linear flexure defined by overlapping portions of the first (66/84) and second (68/88) slots (see Figures 3 and 4).
Regarding claim 5, Kempas discloses a third slot (70/90) formed in the flexure body through the outer surface, the third slot comprising a third slot portion (70) and a second slot portion (90) extending in different directions:
a fourth slot (72/94) formed in the flexure body opposite the third slot through the outer surface, the fourth slot comprising a first slot portion (72) and a second slot portion (94) extending in different directions,
wherein the third and fourth slots, at least in part, define third (102) and fourth (104) flexures that facilitate flex of the flexure unit in a second rotational degree of freedom see column 3, line 67, through column 4, line 22).
Regarding claim 6, Kempas discloses the first (98) and second (100) flexures are radially oriented ninety degrees around the outer surface relative to the third (102) and fourth (104) flexures (see Figure 5).
Regarding claim 7, Kempas discloses the first (66/84) and second (68/88) slots are formed in a nesting arrangement with the third (70/90) and fourth (72/94) slots (see Figures 3 and 4).
Regarding claim 8, Kempas discloses the first (66/84), second (68/88), third (70/90), and fourth (72/94) slots are configured the same (see Figures 3 and 4).
Regarding claim 9, Kempas discloses the body (64) comprises a generally cylindrical shape, and comprises a central aperture formed through a central area of the body to define a radial wall section of the body, wherein the first (66/84), second (68/88), third (70/90), and fourth (72/94) slots are formed through the radial wall section and are in fluid communication with the central aperture (see Figure 5).
Regarding claim 10, Kempas discloses the body (64) comprises a first end (74) and a second end (78), and a flex section (76)formed between the first end and the second end, wherein the first (66/84), second (68/88), third (70/90), and fourth (72/94) slots are formed through the flex section, such that the first end is operable to flex relative to the second end in two rotational degrees of freedom (see Figures 3-5 and column 3, line 67, through column 4, line 22).
Regarding claim 17, Kempas discloses a flexure unit (64; see Figures 3-5), comprising:
a body (64);
a first longitudinal flexure (98) defined by a first pair of overlapping portions of first (66/84) and second (68/88) slots formed in the body;
a second longitudinal flexure (100) defined by a second pair of overlapping portions of the first and second slots formed in the body (see Figures 3-5).
Regarding claim 12, Kempas discloses a third longitudinal flexure (102) defined by a first pair of overlapping portions of third (70/90) and fourth (72/94) slots formed in the body;
a fourth longitudinal flexure (104) defined by a second pair of overlapping portions of the third and fourth slots formed in the body (see Figures 3-5).
Regarding claim 13, Kempas discloses the first (66/84), second (68/88), third (70/90), and fourth (72/94) slots are each formed to comprise at least one of a planar or a nonplanar slot shape (see Figures 3 and 4).
Regarding claim 14, Kempas discloses the first (98), second (100), third (102), and fourth (104) longitudinal flexures each extend generally parallel to each other and to a longitudinal central axis of the body (see Figure 5).
Regarding claim 15, Kempas discloses a flexure spring mass body (10; see Figures 1, 2, and 6), comprising:
a first body section (20):
a second body section (24) operable to bend relative to the first body section; and
a flexure diaphragm (22) that interconnects the first body section to the second body section, the flexure diaphragm defined by a first slot (32) formed laterally through the flexure spring mass body about a first plane, and by a second slot (36) formed laterally through the flexure spring mass body about a second plane, wherein the second slot is formed orthogonally relative to the first slot, such that the flexure diaphragm facilitates bending of the second body section relative to the first body section (see column 3, lines 25-40).
Regarding claim 16, Kempas discloses the first slot (32) comprises a length that is less than a corresponding overall length of the first body section, and wherein the second slot (36) comprises a length that is less than a corresponding overall length of the first body section in an orthogonal direction (see Figure 2).
Regarding claim 17, Kempas discloses the flexure diaphragm (22) comprises a first pair of opposing flexure sections (shown above and below 32/36 in Figure 2) operable to facilitate bending of the second body section in a first rotational degree of freedom, and a second pair of opposing flexure sections (shown above and below 44 in Figure 1) operable to facilitate bending of the second body section in a second rotational degree of freedom (see column 3, lines 25-40).
Regarding claim 18, Kempas discloses a central aperture that extends centrally through the first (20) and second (24) body sections and through the flexure diaphragm (22), wherein the central aperture is configured to receive and support a flexure unit (64) operable with the flexure diaphragm to limit an amount of bending of the first and second body sections relative to one another (see Figures 7 and 8).
Regarding claim 19, Kempas discloses the first (20) and second (24) body sections each comprise a stop portion formed about a peripheral edge portion of the respective first and second body section and adjacent a respective first (32) and second (36) slots, wherein the stop portion operate to limit movement of the second body section relative to the first body section (formed by opposing sides of the slots).
Regarding claim 20, Kempas discloses a dual-axis flexure gimbal device (see Figure 8), comprising:
a flexure spring mass body (10) comprising first (20) and second (24) body sections, a flexure diaphragm (22) that interconnects the first and second body sections, and a central aperture formed through the first and second body sections and the flexure diaphragm (see Figures 1, 2, and 6), and
a flexure unit (64) situated in the central aperture and supported by the flexure spring mass body, the flexure unit comprising a plurality of slots (66, 68, 70, 72, 84, 88, 90, 94) defining a plurality of flexures (98, 100, 102, 104; see Figures 3-5),
wherein, in response to bending of the first body section relative to the second body section, the flexure diaphragm is operable to bend in first and second rotational degrees of freedom, and the plurality of flexures of the flexure unit are operable to flex in respective first and second rotational degrees of freedom (see column 4, lines 28-66).
Regarding claim 21, Kempas discloses the flexure unit (64) restricts axial movement of the first body section (20) relative to the second body section (24) in any direction (see column 4, lines 28-66).
Regarding claim 22, Kempas discloses the first body section (20) comprises an optical mirror interface for mounting to an optical mirror, and wherein the second body section (24) comprises a gimbal support housing interface for mounting to a gimbal support body (see note below).
NOTE: The Examiner notes the limitations directed to an optical mirror interface constitute an intended use. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 23, Kempas discloses the plurality of flexures (98, 100, 102, 104) of the flexure unit (64) are formed generally parallel to a central longitudinal axis of the central aperture, and wherein the flexible diaphragm (22) is formed generally perpendicular relative to the flexures and to the central longitudinal axis (see Figure 8).
Regarding claim 25, Kempas discloses a method of making a dual-axis flexure gimbal device (see Figure 8), comprising:
forming a flexure spring mass body (10) comprising first (20) and second (24) body sections, a flexure diaphragm (22) that interconnects the first and second body sections together, and a central aperture formed through the first and second body sections and the flexure diaphragm (see Figures 1, 2, and 6), and
forming a flexure unit (64) comprising a body sized and shaped to fit within the central aperture of the flexure spring mass body, the flexure unit comprising a plurality of slots (66, 68, 70, 72, 84, 88, 90, 94) that define a plurality of flexures (98, 100, 102, 104).
Regarding claim 26, Kempas discloses forming the flexure unit (64) comprises forming the plurality of slots (66, 68, 70, 72, 84, 88, 90, 94) to comprise a first pair of opposing slots formed through an outer surface of the body to facilitate bending of the first body section relative to the second body section in a first rotational degree of freedom, and a second pair of opposing slots formed through the outer surface to facilitate bending of the first body section relative to the second body section in a second rotational degree of freedom (see Figures 3-5).
Regarding claim 27, Kempas discloses forming the flexure spring mass body (10) comprising forming a first slot (32) laterally through the flexure spring mass body about a first plane, and a second slot (36) laterally through the flexure spring mass body about a second plane, such that the second slot is formed orthogonally relative to the first slot, and such that the flexure diaphragm facilitates bending of the second body section relative to the first body section (see column 3, lines 25-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kempas in view of US 2007/0067953 (Vermeulen)
Kempas discloses the flexure unit of claim 1, but does not expressly disclose the first (100) and second (98) flexures each comprises a curved flexure configuration defined by overlapping portions of the first (66/84) and second (68/88) slots, and instead discloses the flexure being straight.
Vermeulen teaches straight flexures (see Figure 3) and curved flexures (see Figure 2) are equivalents known in the art of flexure units (see paragraph [0031]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexure unit of Kempas such that disclose the first and second flexures each comprises a curved flexure configuration defined by overlapping portions of the first and second slots, and instead discloses the flexure being straight, Vermeulen teaching straight flexures and curved flexures are equivalents known in the art of flexure units.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kempas in view of US 8,240,941 (Kibel)
Kempas discloses a fast-steering assembly comprising a body and a gimbal support housing, and a dual-axis flexure gimbal device operatively coupled to the body and the gimbal support housing (see Figures 1-8 and column 1, lines 6-30), the dual axis flexure gimbal device comprising:
a flexure spring mass body (10) comprising a first body section (20) attached to the body, and a second body section (24) attached to a gimbal support housing, the flexure spring mass body comprising a flexure diaphragm (22) that interconnects the first and second body sections, and a central aperture formed through the first and second body sections and the flexure diaphragm (see Figures 1, 2, and 6); and
a flexure unit (64) situated in the central aperture and supported by the flexure spring mass body, the flexure unit comprising a plurality of slots (66, 68, 70, 72, 84, 88, 90, 94 defining a plurality of flexures (98, 100, 102, 104),
wherein, in response to bending of the first body section relative to the second body section, the flexure diaphragm is operable to bend in first and second rotational degrees of freedom, and the plurality of flexures of the flexure unit are operable to flex in respective first and second rotational degrees of freedom see column 3, lines 25-40.
Kempas does not expressly disclose the fast-steering assembly being a fast-steering mirror assembly, wherein the body is an optical mirror.
Kibel teaches it is known in the art to utilize such fast-steering assemblies in combination with mirrors (see column 2, lines 7-13). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kempas such that the fast-steering assembly being a fast-steering mirror assembly, wherein the body is an optical mirror Kibel teaching it is known in the art to utilize such fast-steering assemblies in combination with mirrors.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
August 24, 2021